                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


EDWIN ANTHONY SMITH,                      2:16-cv-10098-TGB-PTM


                Petitioner,             HON. TERRENCE G. BERG

                                       ORDER DENYING PETITION
     v.
                                         FOR WRIT OF HABEAS
                                       CORPUS, DENYING MOTION
                                        FOR RECONSIDERATION,
DAVID BERGH,
                                         DENYING MOTION TO
                                        SUBMIT, AND GRANTING
                                        MOTION TO SUBMIT CASE
                Respondent.
                                              SUMMARY



     Edwin Anthony Smith, a state prisoner at Kinross Correctional

Facility in Kincheloe, Michigan, petitioned this Court for a writ of

habeas corpus under 28 U.S.C. § 2254.      The pro se habeas petition

challenges Petitioner’s conviction for first-degree criminal sexual

conduct. See Mich. Comp. Law § 750.520b(1)(a) (sexual penetration of a

person under the age of thirteen). Petitioner alleges as grounds for

relief that: the trial court abdicated its responsibility to control the

proceedings by failing to take action in response to the prosecutor’s
failure to present DNA evidence at trial; the prosecutor committed

misconduct by choosing not to pursue DNA testing and presenting

perjured testimony; Petitioner was denied effective assistance of counsel

because trial counsel failed to investigate and present potential

defenses at trial. Also pending before the Court are: (1) Petitioner’s

motion for reconsideration of the Court’s order denying his motions for

release on bond and to expedite matters (ECF No. 24); (2) Petitioner’s

motion to submit a summary of his case for the benefit of the Court

(ECF No. 27); and (3) Petitioner’s motion to submit his habeas petition

for the Court’s consideration (ECF No. 27).

     Because the Court finds that Petitioner’s claims of error by the

trial court and prosecutorial misconduct are procedurally defaulted, and

the state court’s adjudication of Petitioner’s claim for ineffective

assistance of counsel was reasonable, the Court will deny the habeas

petition. The motion for reconsideration will also be denied, as will the

motion to submit. But the motion for leave to file a summary of the case

will be granted, and the Court has considered that summary in

determining the disposition of the petition and these motions.

                                   2
 
Additionally, Petitioner will be denied a certificate of appealability but

granted leave to proceed in forma pauperis should he nonetheless

choose to appeal this Court’s decision.

                            BACKGROUND

     Petitioner was charged with three counts of first-degree criminal

sexual conduct under Mich. Comp. Law § 750.520b(1)(a), arising from

sexual penetration of his then-twelve-year-old stepdaughter. People v.

Smith, No. 312021, 2014 WL 4263093, at *1 (Mich. Ct. App. Aug. 28,

2014) (per curiam) (unpublished). At trial, Petitioner’s stepdaughter

would testify that he penetrated her with two sex toys, one orange and

the other purple, and then performed oral sex on her. Id. When the

police executed a search warrant, they seized an orange sex toy from

among Petitioner’s belongings. Id. The purple sex toy was never found.

Id. During the case’s early stages, the prosecutor said he would send

the orange sex toy to the state crime lab for DNA analysis. Id. But he

never did. Id. During Petitioner’s 2012 trial, defense counsel never

challenged the prosecutor’s failure to test the orange sex toy for DNA

testing.   Id.   Instead, he aggressively cross-examined the officer in

                                    3
 
charge of the criminal investigation on her decision not to conduct DNA

analysis, as well as her failure to investigate other potentially

exculpatory leads. Id. Upon the completion of trial, a jury in Wayne

County Circuit Court convicted Petitioner of one count of first-degree

criminal sexual conduct for sexual penetration of a minor using the

orange sex toy. Id. He was acquitted of the remaining two counts. Id.

The trial court sentenced Petitioner as a third habitual offender to 25 to

38 years. Id.; see also Mich. Comp. Laws § 769.11 (habitual offender

statue governing punishment of a felony committed by a person

previously convicted of two or more felonies).

     Petitioner filed a direct appeal of his conviction to the Michigan

Court of Appeals. The Wayne County Prosecutor’s Office stipulated that

it would hold that appeal in abeyance until the orange sex toy could be

tested for DNA. People v. Smith, No. 312021 (Mich. Ct. App. Sept. 18,

2013). On September 18, 2013, the state appellate court approved that

stipulation and a few months later, on January 13, 2014, Bode

Technology of Lorton, Virginia submitted a forensic case report to

Petitioner’s appellate attorney. Pet. for Writ of Habeas Corpus, ECF

                                    4
 
No. 1-5 at PageID.235–36.     That report summarized DNA analysis

conducted on samples taken from two parts of the orange sex toy

involved in the underlying case. Id. The report concluded that the

partial DNA profile obtained from one of the samples was “consistent

with a mixture of at least two individuals” but “no conclusions can be

made on the partial DNA profile.” Id. Similarly, analysis of the second

DNA profile was found to be “consistent with a mixture of at least two

individuals including at least one male contributor” but “no conclusions

can be made on the mixture DNA profile.” Id. The DNA results are

thus inconclusive, and not plainly exculpatory.

     The Michigan Court of Appeals affirmed Petitioner’s conviction on

August 28, 2014. Smith, 2014 WL 4263093, at *1. The brief submitted

by post-conviction counsel set forth one primary argument—that

Petitioner’s 25-year mandatory minimum sentence violated the

separation of powers doctrine because it limited the sentencing court’s

use of discretion to fashion an appropriate sentence. Id. The state

appellate court rejected that argument. Id. Petitioner also presented

other grounds for post-conviction relief in a pro se supplemental brief.

                                   5
 
Id. at *3.      Among those additional grounds were the trial court’s

claimed failure to control the proceedings by choosing not to challenge

the prosecutor’s failure to present DNA evidence; the prosecutor’s

alleged misconduct by failing to pursue DNA testing and presenting

perjured testimony; and constructive denial of assistance of counsel

evidenced by trial counsel’s failure to investigate and present potential

defenses.    Id. at *3–5. The state appellate court found that none of

these issues warranted relief. Id. at *3. Petitioner later raised these

same claims in a brief to the Michigan Supreme Court, which denied

him leave to appeal on May 28, 2015. People v. Smith, 863 N.W.2d 316

(Mich. 2015).

     On January 12, 2016, Petitioner filed a petition for writ of federal

habeas corpus. ECF No. 1. Respondent moved to dismiss his claims for

habeas relief, arguing that Petitioner had failed to properly exhaust

state remedies for at least some of his claims. ECF No. 6. Petitioner

then filed a motion to amend his habeas petition. ECF No. 14. Judge

John Corbett O’Meara, who presided over Petitioner’s habeas case until

it was reassigned to this Court on July 3, 2018, granted him leave to

                                    6
 
amend the petition and untangled his exhausted claims from those he

had not yet exhausted state court remedies for. Aug. 9, 2017 Order,

ECF No. 16. At Judge O’Meara’s suggestion, Petitioner agreed to delete

the unexhausted claims from his petition and to proceed only with those

claims the Court deemed exhausted:

    1) Failure of the trial court to control the proceedings by:

         a. Allowing DNA test results to be excluded at trial;
         b. Allowing the prosecutor to breach a court order at trial;
         c. Allowing the prosecutor to deceive jurors regarding DNA
            testing of the orange sex toy;
         d. Ignoring Petitioner’s request to conduct an in camera
            investigation of a transcript;

    2) Prosecutorial misconduct demonstrated by government’s decision
       to proceed with trial before obtaining DNA results and without
       informing the jury about plans to conduct DNA testing;

    3) Trial counsel’s failure to properly investigate the case.

Id. at 5. Petitioner then filed another motion to amend, seeking to add

testimony from a 2011 preliminary hearing he considered relevant to

the issue of DNA testing.      Pet.’s Mot. to Amend Br. in Support of

Habeas Pet., ECF No. 14.        Judge O’Meara granted that motion on



                                     7
 
August 9, 2017 and ordered the government to respond to Petitioner’s

exhausted claims for habeas relief. ECF No. 16.

     Additionally, Petitioner filed two motions to strike, which the

Court need not discuss here, as well as a motion for bond pending

disposition of his habeas petition, and a motion for expedited

consideration. See ECF Nos. 17, 20, 21, 22. Judge O’Meara denied all

of those motions. Mar. 19, 2018 Order, ECF No. 23. Most recently,

Petitioner filed a motion for reconsideration of his motions for bond, and

for expedited consideration. ECF Nos. 24, 25. After Judge O’Meara

announced his retirement, Petitioner’s case was reassigned to this

Court on July 3, 2018. See Min. Entry dated Jul. 3, 2018. Finally, on

September 24, 2018, Petitioner filed a motion asking this Court to rule

on his habeas petition. ECF No. 27.

                             DISCUSSION

     The Antiterrorism and Effective Death Penalty Act (“AEDPA”)

“erects a formidable barrier to federal habeas relief for prisoners whose

claims have been adjudicated in state court.” Burt v. Titlow, 571 U.S.

12, 16 (2013).   Habeas relief may be granted only where the state

                                    8
 
court’s decision was “contrary to, or involved an unreasonable

application” of United States Supreme Court precedent or was “based

on an unreasonable determination of the facts in light of the evidence

presented” in state court. 28 U.S.C. § 2254(d). Federal habeas law

“thus imposes a ‘highly deferential standard for evaluating state-court

rulings,’ and ‘demands that state-court decisions be given the benefit of

the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh v.

Murphy, 521 U.S. 320, 333 n.7 (1997), and Woodford v. Visciotti, 537

U.S. 19, 24 (2002)). Under this standard, even a strong case for relief

does not, in and of itself, yield a conclusion that the state court’s

contrary decision was unreasonable. Harrington v. Richter, 562 U.S.

86, 102 (2011) (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)).

     Further, absent extenuating circumstances such as evidence “that

could not have been previously discovered through the exercise of due

diligence,” this Court’s review must be “limited to the record that was

before the state court that adjudicated the claim on the merits.” Cullen

v. Pinholster, 563 U.S. 170, 181 (2011) (discussing 28 U.S.C. § 2254).

The Court must also presume that the state court’s findings of fact are

                                    9
 
correct “unless rebutted by ‘clear and convincing evidence.’” Holland v.

Rivard, 800 F.3d 224, 242 (6th Cir. 2015) (quoting 28 U.S.C. §

2254(e)(1)).

    A. The trial court’s       alleged    failure    to        control    the
       proceedings
      Petitioner alleges the trial court failed to control the trial

proceedings by: allowing potentially exculpatory DNA test results to be

excluded at trial; permitting the prosecutor to deceive jurors about DNA

testing; ignoring the prosecutor’s breach of an October 4, 2011 calendar

conference order allegedly mandating presentation of scientific or

medical evidence at trial; and ignoring Petitioner’s request at

sentencing to have the court review a transcript of the calendar

conference discussing DNA testing. The Court finds that these grounds

for relief are procedurally defaulted because they were not preserved for

state appellate review. Further, the decision by the Michigan Court of

Appeals was not contrary to established Supreme Court precedent and

did   not   involve   an   unreasonable   application     of    that   court’s

jurisprudence, or an unreasonable determination of the facts presented

by Petitioner.
                                   10
 
     A procedural default is “a critical failure to comply with state

procedural law.”   Trest v. Cain, 522 U.S. 87, 89 (1997).         Under the

doctrine of procedural default, “a federal court will not review the

merits of [a state prisoner’s] claims, including constitutional claims,

that a state court declined to hear because the prisoner failed to abide

by a state procedural rule.” Martinez v. Ryan, 566 U.S. 1, 9 (2012). The

state procedural rule at issue here is Michigan’s contemporaneous-

objection rule, which requires defendants in criminal cases to make

their objections before the trial court to preserve them for appellate

review. People v. Buie, 825 N.W.2d 361, 374 (Mich. 2012); Taylor v.

McKee,    649    F.3d   446,    451        (6th   Cir.   2011)   (“Michigan’s

contemporaneous-objection rule is both a well-established and normally

enforced procedural rule.”).

     Because Petitioner did not object at trial to the court’s failure to

control the proceedings, those claims were not preserved for this Court’s

review. The Michigan Court of Appeals flagged the problem on direct

review, noting that “[b]ecause defendant did not raise this issue at trial,

the issue is unpreserved and our review is limited to plain error

                                      11
 
affecting defendant’s substantial rights.” Smith, 2014 WL 4263093 at

*3 (citing People v. Vaughn, 821 N.W.2d 288, 296 (Mich. 2012)).

              In “all cases in which a state prisoner has defaulted his federal

claims in state court pursuant to an independent and adequate state

procedural rule,” federal courts are barred from conducting habeas

review unless the petitioner can “demonstrate cause for the default and

actual prejudice as a result of the alleged violation of federal law, or

demonstrate that failure to consider the claims will result in a

fundamental miscarriage of justice.”1 Coleman v. Thompson, 501 U.S.

722, 750 (1991). Here, because Petitioner’s claims regarding the trial

court’s alleged failure to control the proceedings are procedurally

defaulted, Petitioner must show “cause” for failing to follow state



                                                            
1 “A fundamental miscarriage of justice results from the conviction of
one who is ‘actually innocent.’” Lundgren v. Mitchell, 440 F.3d 754, 764
(6th Cir. 2006) (citing Murray v. Carrier, 477 U.S. 478, 496 (1986)).
Proving actual innocence requires presenting new and reliable evidence,
whether it be exculpatory scientific evidence, trustworthy eyewitness
accounts, or critical physical evidence that was not presented at trial.
Schlup v. Delo, 513 U.S. 298, 324 (1995). Petitioner has not presented
such evidence here.
 
                                                               12
 
procedure as well as “actual prejudice” resulting from the alleged

violation of federal law.

     To the extent Petitioner claims ineffective trial counsel was cause

for his procedural default, he must show “that counsel’s performance

was deficient” and “that the deficient performance prejudiced the

defense.”     Strickland v. Washington, 466 U.S. 668, 687 (1984).

Petitioner has not made that showing here. As pointed out by the

Michigan Court of Appeals, defense counsel made strategic use of the

absence of DNA evidence by cross-examining the investigating officer

about her decision not to test the orange sex toy for DNA. See generally

Smith, 2014 WL 4263093 (providing a more detailed summary of

defense counsel’s litigation strategy). Accordingly, Petitioner has not

established    cause    for   his   noncompliance      with    Michigan’s

contemporaneous objection rule.

     Moreover, Petitioner cannot overcome procedural default because

he did not suffer actual prejudice as a result of the trial court’s alleged

failure to control the proceedings. Actual prejudice is distinct from “the

mere possibility of prejudice.” Arias v. Lafler, 511 Fed. App’x 440, 447

                                    13
 
(6th Cir. 2013) (citations omitted). And “the prejudice component of the

cause and prejudice test is not satisfied if there is strong evidence of a

petitioner’s guilt and a lack of evidence to support his claim.”        Id.

(quoting Rust v. Zent, 17 F.3d 155, 161–62 (6th Cir. 1994)). All of

Petitioner’s allegations about the trial court’s failure to control the

proceedings stem from its decision not to sua sponte order the

government to present DNA analysis of the orange sex toy at trial. But

Petitioner has not shown how the absence of DNA evidence at trial

negatively affected the outcome of his case. Critically, the results of the

delayed DNA testing are not clearly exculpatory; they are inconclusive

and consistent with a mixture of DNA from at least two individuals,

including at least one male contributor. Habeas Pet. at PageID.235.

Consequently, the trial court’s decision not to order the government to

conduct DNA testing did not necessarily cause prejudice to Petitioner.

Further, Petitioner was convicted based on testimony by the

complainant, his pre-teen stepdaughter, and he has not presented

reliable evidence calling the fairness of his conviction into question.



                                    14
 
Petitioner has thus failed to demonstrate the cause and actual prejudice

required to overcome procedural default.

     On the merits, Petitioner has not shown that the decision by the

Michigan Court of Appeals was “contrary to, or involved an

unreasonable application” of United States Supreme Court precedent,

nor that it was “based on an unreasonable determination of the facts in

light of the evidence presented.” 28 U.S.C. § 2254(d). As the state

appellate court noted, Petitioner’s trial counsel strategically focused on

the lack of DNA testing to support the argument that the investigating

officer was “incompetent, lax, biased against defendant, or indifferent to

defendant’s plight.”   Smith, 2014 WL 4263093 at *3.        Under these

circumstances, “any intervention by the trial court [by ordering DNA

testing] may have interfered with defense counsel’s strategy.”         Id.

Accordingly, the Michigan Court of Appeals determined that the trial

court’s failure to order the government sua sponte to conduct DNA

testing and present the results of DNA testing at trial does not create a

ground for post-conviction relief.    That decision was consistent with



                                     15
 
United States Supreme Court precedent and constitutes a reasonable

application of that court’s jurisprudence.

     To the extent Petitioner’s claim for failure to control the

proceedings is based on the trial court’s evidentiary rulings or violation

of Mich. Comp. Laws § 768.29 (“It shall be the duty of the judge to

control all proceedings during the trial”), Petitioner is not entitled to

any relief on this claim. The Supreme Court has consistently held that

“federal habeas corpus relief does not lie for errors of state law.” Estelle

v. McGuire, 502 U.S. 62, 67 (1991) (quoting Lewis v. Jeffers, 497 U.S.

764, 780 (1990)).    Based on the foregoing, the Court reiterates its

agreement with the state appellate court’s decision that the trial court

did not err or fail to control the proceedings by allowing trial to proceed

without DNA evidence. The prosecution bears the burden of proof at

trial and the defendant is presumed innocent. If the prosecution elects

not to present certain scientific evidence, it runs the risk that the jury

may find the evidence insufficient to prove guilt beyond a reasonable

doubt. It is not error for a court to allow the prosecution to determine

what evidence it wishes to present or how much investigation it wishes

                                    16
 
to undertake to prove the case. Petitioner is not entitled to federal

habeas relief on his claim that the trial court failed to properly control

the proceedings.

B. Prosecutorial Misconduct

     Petitioner next contends the prosecutor duped the jury by

proceeding to trial without testing the orange sex toy for DNA and

permitted a government witness to perjure himself on the stand. This

claim also suffers from procedural default. Moreover, with respect to

the merits, Petitioner has not shown the prosecutor’s conduct was so

egregious as to deprive him of a fair trial, or that the Michigan Court of

Appeals’ decision on this claim was contrary to established Supreme

Court precedent or involved an unreasonable application thereof.

     Like Petitioner’s claim for failure to control the trial proceedings,

his prosecutorial misconduct claim is procedurally defaulted. Petitioner

did not contemporaneously object to the alleged misconduct at trial. See

Taylor, 649 F.3d at 451 (Michigan’s contemporaneous objection rule is

“a well-established and normally enforced procedural rule”). And the

Michigan Court of Appeals enforced the contemporaneous objection rule

                                   17
 
by reviewing Petitioner’s unpreserved claim for “plain error” affecting

his substantial rights. Smith, 2014 WL 4263093 at *1. Plaintiff has not

established the cause and actual prejudice required to overcome

procedural default.

     Procedural default aside, “[c]laims of prosecutorial misconduct are

reviewed deferentially” in a habeas corpus case. Millender v. Adams,

376 F.3d 520, 528 (2004). The Supreme Court’s decisions “demonstrate

that the touchstone of due process analysis in cases of alleged

prosecutorial misconduct is the fairness of the trial, not the culpability

of the prosecutor.” Smith v. Phillips, 455 U.S. 209, 219 (1982). The

relevant question is thus whether the prosecutor’s conduct infected the

trial with such unfairness as to make the resulting conviction a denial

of due process.    Darden v. Wainwright, 477 U.S. 168, 181 (1986).

Further, while prosecutors may not suppress evidence favorable to a

defendant, Brady v. Maryland, 373 U.S. 83, 87 (1963), neither do they

have a duty to test evidence. Coy, 669 N.W.2d at 844 (citing

Youngblood, 488 U.S. at 58). Similarly, they have no duty to exhaust



                                   18
 
all scientific means at their disposal. Coy, 669 N.W.2d at 833 (citing

People v. Allen, 88 N.W.2d 433 (1958)).

     In support of his prosecutorial misconduct claim, Petitioner leans

heavily on the prosecutor’s statement during a pretrial conference that

she would send the orange sex toy to the Michigan State Police lab for

DNA testing. But see Habeas Pet. at PageID.65 (Trial Court Summary

Statement of Calendar Conference stating only “scientific/medical ev.

expected”).   The government, however, was not required to conduct

DNA analysis or present DNA evidence to the jury. See People v. Coy,

669 N.W.2d 831, 844 (Mich. Ct. App. 2003) (explaining there is no duty

to test evidence) (citing Arizona v. Youngblood, 488 U.S. 51, 58 (1988)).

Further, the jury was well aware from defense counsel’s cross-

examination of the officer-in-charge that the government had not tested

the orange sex toy for DNA. In fact, the officer testified that testing

would not have been helpful because of the gap between the crime and

seizure of the sex toy, and because the complainant at some point stated

she had used the object on herself. Smith, 2014 WL 4263093 at *4.

Accordingly, it is unclear how the prosecutor misled the jury by not

                                   19
 
presenting DNA evidence at trial. In addition, because the results of

DNA testing turned out not to be exculpatory, the government’s

decision not to test for DNA or present DNA evidence at trial did not

prejudice the Petitioner. As explained by the Michigan Court of

Appeals, the absence of DNA evidence at trial may actually have

benefitted Petitioner: “defense counsel was able to use the absence of

any testing to fuel his defense strategy of attacking the thoroughness of

the police investigation.” Id. Based on the foregoing, this Court agrees

with the state appellate court’s conclusion that Petitioner cannot

establish he was prejudiced by any alleged misconduct by the

prosecutor. See id.

     Petitioner also contends the prosecutor intentionally elicited

perjured testimony from Officer Beckem, one of the government’s trial

witnesses, at trial. “A conviction obtained through the knowing use of

perjured testimony must be set aside [only] if ‘the false testimony could

. . . in any reasonable likelihood have affected the judgment of the

jury.’” Fields, 763 F.3d at 462 (quoting Giglio, 405 U.S. at 154). And to

prove a due process violation caused by the prosecutor’s failure to

                                   20
 
correct false testimony, the Petitioner must demonstrate that: (1) the

statement was actually false; (2) it was material; and (3) the

prosecution knew it was false. Rosencrantz v. Lafler, 568 F.3d 577,

583–84 (6th Cir. 2009). This Court agrees with the Michigan Court of

Appeals that Petitioner has not presented any evidence of perjured

testimony, or shown that the prosecutor knowingly permitted the officer

to perjure himself.

     Petitioner’s perjury allegation focuses on testimony by Officer

Beckem that there was no scientific evidence that would assist

Petitioner, and that the prosecution had enough evidence to move

forward without scientific evidence. Petitioner claims this testimony

was false because the prosecutor stated at a pretrial conference that he

would send the orange sex toy to the crime lab for DNA analysis.

Petitioner, however, has not presented evidence disputing that the

results of DNA testing on the orange sex toy did not become available

until after trial. See Habeas Pet. At PageID.230–31 (indicating DNA

testing did not occur until after trial). Officer Beckem’s testimony was

thus not plainly factually false, nor was it material. The Michigan Court

                                   21
 
of Appeals’ finding that “[o]n this record, there is no basis for

defendant’s claim that he was convicted through the use, knowing or

otherwise, of perjured testimony, was thus not contrary to or an

unreasonable application of Supreme Court precedent.

    C. Trial counsel’s failure to properly investigate the case.

      Finally, Petitioner alleges he was constructively denied counsel at

critical stages of the criminal proceedings because his attorney failed to

properly investigate potential defenses. The Michigan Court of Appeals

rejected that claim and concluded defense counsel’s representation at

trial did not fall below an objective standard of reasonableness, and that

he conducted reasonable investigation into Petitioner’s potential

defenses. That decision was not contrary to or an unreasonable

application of Supreme Court precedent.

      “The proper standard for attorney performance is that of

reasonably effective assistance.” Strickland, 466 U.S. at 687. A claim

for ineffective assistance of counsel warranting reversal of a conviction

has two components. First, the Petitioner must show that the counsel’s

performance was deficient. Id. Deficiency within the meaning of this
                                   22
 
inquiry “requires showing that counsel made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed by the Sixth

Amendment.”                                 Id. Second, the Petitioner must establish that the

deficient performance “prejudiced the defense.”2 Id. Here, Petitioner

has shown neither.

              At trial, defense counsel subjected the prosecution’s case to

meaningful adversarial testing. He participated in voir dire and gave

an opening statement in which he encouraged jurors to presume

Petitioner’s innocence and to use common sense in deciding whether the

government had proved its case. He also cross-examined government

witnesses, made appropriate objections,3 gave a closing argument, and

ultimately succeeded in persuading the jury to find Petitioner not guilty

                                                            
2 In certain extreme circumstances where “counsel entirely fails to
subject the prosecution’s case to meaningful adversarial testing,” the
defendant-appellant need not show specific prejudice. U.S. v. Cronic,
466 U.S. 648, 658–60 (1984). Such conduct was not present in
Petitioner’s case.
3To the extent Petitioner claims his attorney failed to make appropriate
objections, “counsel was under no professional obligation to make
meritless objections.” Conley v. Warden Chillicothe Corr. Inst., 505 F.
App’x 501, 508 (6th Cir. 2012). Because Petitioner’s underlying claims
about the trial court and prosecutor lack merit, defense counsel’s failure
to object to same do not establish ineffective assistance of counsel.
                                    23
 
on two of the three charged counts. Based on this evidence, the state

appellate court’s conclusion that Petitioner has “failed to establish that

defense counsel’s representation of defendant at trial fell below an

objective standard of reasonableness” is consistent with Supreme Court

precedent and a reasonable application the same. See Smith, 2014 WL

4263093, at *6.

      Concerning investigation, defense attorneys have “a duty to make

reasonable investigations or to make a reasonable decision that makes

particular investigations unnecessary.”    Strickland, 466 U.S. at 691.

But “[i]n any ineffectiveness case, a particular decision not to

investigate must be directly assessed for reasonableness in all the

circumstances, applying a heavy measure of deference to counsel’s

judgments.”   Id.   “[T]he duty to investigate does not force defense

lawyers to scour the globe on the off chance something will turn up;

reasonably diligent counsel may draw a line when they have good

reason to think further investigation would be a waste.” Rompilla v.

Beard, 545 U.S. 374, 383 (2005).



                                   24
 
     The record shows defense counsel adequately investigated the

facts of Petitioner’s case and was well prepared for trial. As explained

by the Michigan Court of Appeals:

     Counsel attempted to show that the victim and her
     grandmother had a motive to falsely accuse defendant so
     that the victim would be removed from her home and could
     live with her grandmother, as the victim wanted. Counsel
     also elicited testimony that the victim was knowledgeable
     about sex before the charged incident and that she engaged
     in other sexual behavior.


Smith, 2014 WL 4263093, at *5. This strategy demonstrates defense

counsel investigated Petitioner’s potential defenses, and used the fruits

of that investigation to cast doubt on complainant’s testimony at trial.

     Petitioner   nonetheless   believes   this   attorney   should   have

produced LaVerne Mock (known as “Cookie” by the complainant), who

swore in an affidavit that she resided with Petitioner and his family on

the date of the alleged crimes. But Mock’s affidavit failed to establish

any personal knowledge of the crimes in question. And according to

complainant, Mock came downstairs after Petitioner penetrated the

complainant and went directly to the kitchen; Petitioner and the

complainant were in the living room. Mock then left the kitchen and
                                    25
 
immediately went back upstairs, without interacting with Petitioner or

his stepdaughter. Jul. 10, 2012 Trial Tr. at 53-54. Because it does not

appear that Mock would have aided Petitioner’s defense, it was a

reasonable trial strategy not to call her as a defense witness. The Court

concludes, consistent with the state appellate court’s decision, that

Petitioner’s “failure to investigate” claim lacks merit and is belied by

the record; the same is true for his claim of deficient performance by

defense counsel. The Michigan Court of Appeals’ decision on Petitioner’s

ineffective assistance of counsel claims was not contrary to established

Supreme Court precedent or an unreasonable application of that

Court’s jurisprudence. Accordingly, Petitioner is not entitled to relief on

his claim for deficient performance of trial counsel.

                             CONCLUSION

     Based on the foregoing, it is ORDERED that the Petition for Writ

of Habeas Corpus (ECF No. 1) is DENIED.           The Court will deny a

certificate of appealability because reasonable jurists could not disagree

with the Court’s resolution of Petitioner’s constitutional claims, nor

conclude that the issues presented deserve encouragement to proceed

                                    26
 
further.   Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).    If the

Petitioner nonetheless decides to appeal this Court’s decision, he may

proceed in forma pauperis because an appeal could be taken in good

faith. The Court further GRANTS Petitioner’s motion to submit a

summary of his case (ECF No. 27). The Court has reviewed that

summary as part of the record in considering the petition and these

motions. Petitioner’s motion for reconsideration of the order denying

him release on bond and for expedited review of his case is DENIED as

moot, as is his motion to submit.

     SO ORDERED.


Dated: January 31, 2019             s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    UNITED STATES DISTRICT JUDGE


                        Certificate of Service

      I hereby certify that this Order was electronically submitted on
January 31, 2019, using the CM/ECF system, which will send
notification to all parties.

                                          s/A. Chubb
                                          Case Manager


                                     27
 
